Citation Nr: 0833154	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-37 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of Dependency and Indemnity 
Compensation (DIC) benefits as an adult helpless child of the 
veteran.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esq.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant in this case is a surviving adult child of the 
veteran who died in August 1959.  The veteran had active 
service from May 1942 to November 1945.


FINDINGS OF FACT

1.  The veteran died in August 1959.

2.  By rating decision in September 1964, the appellant was 
adjudicated as permanently incapable of self-support prior to 
his 18th birthday by reason of mental or physical disability 
diagnosed as cerebral palsy, spastic type, and mental 
defective, mild, chronic.

3.  The appellant and P. P. were married in May 1981.


CONCLUSION OF LAW

The appellant does not meet the requirements for entitlement 
to payment of DIC benefits as an adult helpless child of the 
veteran.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. 
§ 3.57(a)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the Board of Veterans' Appeals 
(Board) finds that all relevant evidence has been obtained 
with regard to the issue of the appellant's eligibility for 
payment of DIC benefits as an adult helpless child of the 
veteran.  Appellant essentially asserts eligibility based on 
the fact that he was permanently incapable of self-support 
before the age of 18.  However, he has identified no evidence 
which disputes the fact that he has been legally married to 
P. P. since May 1981.  In addition, the regional office (RO) 
informed appellant in April 2006 that benefits would be 
stopped if appellant was married, specifically identified 
this reason as the basis for the denial of reconsideration in 
October 2006 and the denial of benefits in June 2007, and 
reiterated this position in the October 2007 statement of the 
case.  The issue in this case is also a legal one, as there 
is no material dispute to the facts.  Hence, the Board finds 
that no further assistance to the veteran is required to 
fulfill the notice and/or development obligations of the 
Department of Veterans Affairs (VA) pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).

The death certificate shows that the veteran died in August 
1959.

In September 1964, VA adjudicated the appellant as 
permanently incapable of self-support prior to his 18th 
birthday by reason of mental or physical disability diagnosed 
as cerebral palsy, spastic type, and mental defective, mild, 
chronic.

The evidence of record, to include communications from the 
veteran as well as private treatment records, show that 
appellant and P. P. were married in May 1981.

Private medical statements and communications by and on 
behalf of the appellant address the nature and extent of his 
disabilities but do not dispute that he and P. P. have been 
legally married since May 1981.

It is, therefore, established that appellant and P. P. have 
been legally married since May 1981.

The term child for purposes of Title 38 of the United States 
Code is specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 
3.356 (2007).  Marriage of a child shall not bar the 
furnishing of benefits if the marriage was void or has been 
annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion.  On or after January 1, 1975, marriage of a child 
terminated prior to November 1, 1990, shall not bar the 
furnishing of benefits to or for such child provided that the 
marriage has been terminated by death or has been dissolved 
by a court with basic authority to render divorce decrees 
unless VA determines that the divorce was secured through 
fraud by either party or by collusion.  38 U.S.C.A. § 103(e) 
(West 2002); 38 C.F.R. § 3.55(b) (2007).  The Congressional 
Omnibus Budget Reconciliation Act of 1990, Public Law 101-
508, eliminated reinstatement of benefits to children who had 
married upon termination of the marriage.  This provision 
applies to claims received on or after November 1, 1990.

In this case, the record clearly shows that the appellant and 
P. P. were married in May 1981.  As such, the appellant is 
not eligible for DIC benefits as an adult helpless child of 
the veteran.  The law is dispositive of the issue; and, 
therefore, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board would also note that while it recognizes that the 
appellant is significantly disabled, the Board is bound by 
the law in such matters and is without authority to grant 
benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
It has been observed in this regard 


that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).


ORDER

Having determined that appellant has been legally married to 
P. P. since May 1981, entitlement to payment of DIC benefits 
as an adult helpless child of the veteran is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


